Title: To George Washington from Edmund Randolph, 4 November 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia Novr 4. 1794.
        
        I have the honor of inclosing to you the translation of a letter from Mr Fauchet; and to request your instruction, whether it may not be better to grant a pardon under the peculiar circumstances of the case.
        I ought to have added, when you did me the honor of calling at the office this morning, that the lists, for which Colo. Hamilton has written, were copied at the desire of Mr Peters and Mr Rawle, and after a consultation with Mr Bradford; it being supposed that the originals were proper for our archives. I have the honor to be, sir, with the highest respect yr mo. ob. serv.
        
          Edm: Randolph.
        
        
          P.S. I take the liberty of submitting to your perusal two letters, which passed between Mr Hammond and myself, during your absence, on the subject of piracy.
        
      